Title: From Thomas Jefferson to Thomas Mann Randolph, 22 January 1797
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                    
                        Th:j. to TMR.
                        Monticello Jan. 22. 97.
                    
                    Yours of the 11th. came to hand yesterday. We are all well here. Anne’s cold still continues, tho it gives no fever nor other inconvenience. Maria is also well notwithstanding a tumble thro’ the floor into the cellar, from which she escaped miraculously without hurt. You ask for news, yet I think it impossible but you must get it from Richmond before you could from hence. The last Northern papers give reason to believe Ld. Malmesbury’s mission will be fruitless. In spite of the most copious profusion of English lies I have ever yet seen, it appears that the French are eminently succesful on the Rhine, have good prospects in Italy, and have resumed possession of Corsica. Their depredations on our commerce wear indeed a most serious aspect. I hope Mr. Adams will be able to avert them. I really believe him disposed to do it and to arrest English violences. My letters inform me that he expresses all the feelings of antient friendship towards me, and a wish to conduct the government in concurrence with me. If by this would be meant my entering into the executive cabinet, that would be impossible. The constitution makes me the member of a legislative house, and forbids the  confusion of legislative and executive functions except in the person of the President. I shall set out on the 15th. of February for Philadelphia as I am notified that the qualification must be during the session of Congress, and is desired to take place to prevent the danger of an interregnum were any accident to happen to Mr. Adams. I may set out a day sooner or later, according to the Fredericksburg stages, on which subject I must beg you to procure at the stage office Richmond, answers to the following questions.
                    What days of the week does the stage from Richmd. to Phila., reach Fredsburg.?
                    At what hour of the day?
                    In how many days from Richmond or Fredericksburg does it reach Philadelphia?
                    Answers to these questions are essential for my government and especially the last one; as I propose to go in the stage from Fredericksburg. It would kill my own horses to take such a journey at such a season. As I mean to get into Philadelphia under shadow of the stage and unpercieved to avoid any formal reception (which was practised on a former occasion) I do not let it be known that I go in the stage, and have announced a later arrival there than I mean actually to effect.—I expect Mr. Wythe will have a packet to send me by you. Will you be so good as to call on him for it? I must give you another trouble. To get for me an authentic copy of the late act of assembly ‘concerning Nicholas and Jacob Van Staphorst and Nicholas Hubbard’ with the Commonwealth seal to it. I would rather have the copy on parchment. I know not to whom to write for this or I would not trouble you about it. I will make out a power of attorney to Mr. Hanson to release the mortgage to Mr. Banks, and send it by this post if it can be executed before witnesses in time.—Maria and Anne send their love to you both. My warmest affections to Martha as well as to yourself. I shall be absent from home but four weeks. Adieu.
                